PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/417766
Filing Date: May 21, 2019
Appellant(s): ADP, LLC et al.



__________________
Per
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 17, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(I) 35 USC 101
Appellant first argues that the recited claims are not directed to an abstract idea as they are not reasonably “performed in the human mind.” The appellant argues that the claims recite a series of high-level data collection and analysis using a machine learning algorithm which cannot be performed in the human mind and therefore the claims are not directed to a mental process. However, the examiner respectfully disagrees as the courts do not distinguish between a mental process performed entirely in the human mind and those that recite a mental process performed on a computer (see MPEP 2106.04(a)(2)). The examiner finds that the recited claim limitations of using a generic machine learning model to perform a series of calculations to model how well an individual’s skill sets match a potential career path is directed to a mental process as a human could possibly use a defined algorithm and a defined series of inputs to determine a probability making a career move or the success of an individual making a specific career move based on a series of inputs. Additional examples of claims the courts have identified as reciting mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis,"  a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.
The appellant further argues that that the recited claims do not recite a certain method of organizing human activity as the claims are not directed to managing personal behavior and relationships or interactions between people. However, the examiner respectfully disagrees as the examiner finds the claims to recite a method of determining a series of rules for making decisions such as career possibilities for an individual. As well as merely tracking and monitoring the information of an individual to BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis) and  considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691.
The appellant further argues that the claims are directed to a practical application as they recite an improvement to the functioning of a computer or improves another technology or technical field. The appellant argues that the recite claims are an improvement to a display and navigation of information by providing it on a small screen such as are found on mobile devices and therefore are not directed to an abstract idea. However, the examiner respectfully disagrees as the claim limitations do not recite an improvement to the technology of a deep learning module and are instead directed to merely using the additional element to perform the mental process. The claims are merely directed to using a generic machine learning model to determine a probability and a match for a potential career path. Furthermore, the claims merely recite displaying the results on a graphical user interface and do not recite any improvement on the method of displaying nor a novel approach to a display. Therefore, the claims are directed to merely reciting the words “apply it” or an equivalent or merely including instructions to using a computer as a tool to perform the abstract idea. Similar examples the courts have identified as not reciting an improvement to a computer functionality  Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); and Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).
For these reasons, the 101 rejection should be sustained.
(II) 35 USC 103
The appellant argues that the prior art of Barnfield (US 2013/0212031) in view of Angus (US 2018/0211344) further in view of Bazigos (US 2009/0276231) does not recite the claimed limitations of “displaying in a graphical user interface a potential career path of the user, wherein the potential career path comprises a number of job 







Figure 3 of Barnfield (US 2013/0212031):

    PNG
    media_image2.png
    814
    567
    media_image2.png
    Greyscale

Figure 4 of Barnfield (US 2013/0212031):
    PNG
    media_image3.png
    811
    595
    media_image3.png
    Greyscale


Figure 4 of Angus (US 2018/0211344): 
    PNG
    media_image4.png
    744
    577
    media_image4.png
    Greyscale


Additionally, the user finds Bazigos, which discloses a method for career guidance and planning which relates to the procuring of a target job role by retrieving a user’s qualifications and the requirements of a target job role in a job category, to be able to be combined with Barnfield in view of Angus to teach the recited limitation of “identifying a number of training opportunities to fill the gaps in the skills of the user.” As Bazigos recites “a method featuring displaying each difference between the documented qualifications and said projected skill set requirements for a job role in the future workforce, retrieving data regarding the training necessary to address the 
Therefore, the examiner finds the combination of the recited prior art to disclose the required substance of the recited claim limitations. 
Therefore, Examiner respectfully submits that the 35 USC 103 rejection be maintained. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/COREY RUSS/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees: 
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.